DETAILED ACTION
Status of the Application
This Office Action is the third action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 1/19/2021 in response to Office Action (final rejection) mailed 12/7/2020.
Claims 13-25 were previously pending. With Applicant’s filing of 1/19/2021 Claim 23 is cancelled and Claims 13-22 and 24-25 are as previously presented. Presently Claims 13-22 and 24-25 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 1/19/2021, with respect to Claim 23 has been fully considered and are persuasive. The 35 USC 101 rejection of Claim 23 is withdrawn, owing to the cancellation of the claim. 

Allowable Subject Matter
Claims 13-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 13 is allowable because the recited limitations for increasing the batch index of the base material remaining after the additive manufacture in the build area, wherein a magnitude of the increase reflects an extent of an exposure of the base material remaining to the manufacturing conditions in the build area during the additive manufacturing of the component, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 14-22 and 24-25 are allowable as depending from an allowable base claim.
A close prior art reference of record Mattes discloses a quality control method for identifying powder used in additive manufacturing by which the quality of manufactured objects is traceably recorded, comprising a laser sintering device including a building container open to the top and with a vertically moveable support therein which support the object to be built, an applicator for applying powder which can be solidified by laser, and the base material is supplied in a predetermined amount from a storage container to the applicator by a metering device. The process is started by providing (selecting) a charge of fresh powder that is previously labeled by an identification number (indexed batch, ID), loading the material in the system, and updating base material not solidified during the building action with a new ID. All data is managed by an Integrated Quality Management System (IQMS) in communication with a central powder data base and a powder tracking data base which records and monitors the fresh powder as well as the used waste powder, which is powder that has already passed through one or more building processes but has not yet solidified and has had its material characteristics altered, during a plurality of manufacturing jobs. The quantity of powder to be loaded into the manufacturing system is entered manually into the control system and the quantity of the base material remaining from the additive manufacture is automatically calculated by the control system. Blends of fresh base material and waste material are tracked and assigned to a batch index each. The base material and its quality are tracked in that the stock of the base material is retained in different containers which are numbered and assigned to a batch index each. Mattes discloses each batch includes at least an ID number and a weight. A new ID number is assigned to waste powder that has undergone an additive manufacturing process. The ID number will be increased; how much it will be increased appears to be unknown/random. Mattes does not disclose increasing the batch index of the base material remaining after the additive manufacture in the build area, wherein a magnitude of the increase reflects an extent of an exposure of the base material remaining to the manufacturing conditions in the build area during the additive manufacturing of the component. 
A close prior art reference of record McFarland discloses “the machine may comprise a threshold filter, such as a sieve, for removing from the powder material particles having a size above the upper particle size limit. During the build process, particles above the upper particle size limit may be formed and it is desirable to remove these particles from the powder material before the powder material is McFarland does not disclose increasing the batch index of the base material remaining after the additive manufacture in the build area, wherein a magnitude of the increase reflects an extent of an exposure of the base material remaining to the manufacturing conditions in the build area during the additive manufacturing of the component.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743